DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claim(s) 1-5, 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia (CN 106724769 A) in view of “Linear Solenoid Actuator” (hereinafter “LSA”)
Regarding claim 1, Xia discloses an oven comprising: 

an internal tank (4, Fig. 1) for collecting water; and 
a tubular loading device (Fig. 4) for loading water into the internal tank, the tubular loading device comprising a free end (left end when looking at Fig. 4), a fixed end (end of motor 73 that is fixed to the floor of the tank) coupled to the internal tank (4); 
wherein both with the door in the open position and with the door in the closed position the tubular loading device is selectively mobile between a static not-working position (closed position) and a loading position wherein the tubular loading device is at least in part orientable in the space outside the cooking chamber to reach a water source (the loading device extends outward, which allows it to reach a water source, e.g., a person holding a cup of water);
 wherein the oven comprises an outer frame (stove top) covering the cooking chamber (the movement of the tubular loading device is controlled by a drive switch, which is independent of the door, see para. 55 of the English translation); in the not-working position the tubular loading device being substantially fully housed inside a gap between the cooking chamber and the outer frame (see Fig. 1 showing a gap behind the control panel for housing the tubular loading device 3). 
Xia fails to disclose:
wherein the tubular loading device comprising a return portion located between the free end and the fixed end, wherein the return portion of the flexible tubular element is configured to be unwound during extraction of the flexible tubular element and rewound during insertion of the flexible tubular element.
Xia does not disclose wherein the tubular element is made of a flexible material; however, the Examiner is taking Official Notice that it is well-known and common knowledge to 
LSA teaches a linear actuator comprising: a return portion (see Fig. on pg. 2 showing a “return spring”) located between the free end (outward end of the plunger) and the fixed end (see Fig. on pg. 2 showing a “mounting backplate”), wherein the return portion is configured to be unwound during extraction of the actuating arm and rewound during insertion of the actuating arm (the spring unwinds or stretches apart when the plunger extends out and rewinds or compresses when the plunger retracts).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Xia to replace the drive mechanism of Xia with a linear actuator such that the tubular loading device comprises a return portion located between the free end and the fixed end, wherein the return portion of the flexible tubular element is configured to be unwound during extraction of the flexible tubular element and rewound during insertion of the flexible tubular element.  The modification is an obvious simple substitution of one known linear drive mechanism for another known linear drive mechanism.  Moreover, the results would have been predictable since the linear solenoid actuator would operate in the same way in the combination as it would separately.  

Regarding claim 2, Xia discloses wherein the outer frame comprises a front portion (control panel) coupling with the door to realize the front face of the oven, the tubular loading device passing the front face of the oven to switch from the not-working position to the loading position and vice-versa (see Figs. 1, 8). 

Regarding claim 4, Xia discloses wherein the free end of the tubular loading device is substantially flush with the front face of the oven (Fig. 2). 
Regarding claim 5, Xia discloses wherein between the door and the front portion of the outer frame a slot (opening in the front portion for the tubular loading device to pass through) is present for the passage of the tubular loading device. 
Regarding claim 8, modified Xia discloses wherein the oven comprises an actuator for the automatic extraction of the tubular loading device (3) and for its subsequent arrangement in the not-working position (LSA discloses a linear actuator). 
Regarding claim 9, Xia discloses wherein the tubular loading device comprises: a cover made of rigid material (a rigid material is a material that can hold its shape) (31, Fig. 3) covering the tubular element at least at the free end
Regarding claim 10, Xia discloses wherein the internal water tank is connected to a boiler (12, Fig. 2) to generate steam and introduce it into the cooking chamber.
Regarding claim 11, modified Xia discloses (see rejection of claim 1 for citations) a heating apparatus comprising: a cooking chamber limited by a plurality of fixed walls and by a door selectively mobile between an open position and a closed position for allowing respectively the accessibility and the isolation of the cooking chamber; an internal tank for collecting water; and a tubular loading device for loading water into the internal tank, the tubular loading device comprising a flexible tubular element comprising a free end, a fixed end coupled to the internal tank, and a return portion located between the free end and the fixed end, wherein the return portion of the flexible tubular element is configured to be unwound during extraction of the flexible tubular element and rewound during insertion of the flexible tubular element; wherein both with the door in the open position and with the door in the closed position the tubular loading device is selectively mobile between a static not-working position and a loading position; 
Regarding claim 12, Xia discloses (see rejection of claim 2 for citations) wherein the outer frame comprises a front portion coupling with the door to realize the front face of the heating apparatus, the tubular loading device passing the front face of the heating apparatus to switch from the not-working position to the loading position and vice-versa.
Regarding claim 13, Xia discloses (see rejection of claim 3 for citations) wherein the tubular loading device comprises a free end directly accessible from the front face of the heating apparatus.
Regarding claim 14, Xia discloses (see rejection of claim 4 for citations) wherein the free end of the tubular loading device is substantially flush with the front face of the heating apparatus.
Regarding claim 15, Xia discloses (see rejection of claim 5 for citations) wherein between the door and the front portion of the outer frame a slot is present for the passage of the tubular loading device.

Allowable Subject Matter
Claims 6, 7, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON LAU/Primary Examiner, Art Unit 3762